Citation Nr: 1133224	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-19 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a benign tumor of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to November 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for a benign tumor of the right leg.

The Veteran was accorded a hearing before the undersigned on October 31, 2008. 

In March 2009, the Board affirmed the RO's rating decision denying his aforementioned claim of entitlement to service connection.  The Veteran appealed the Board's March 2009 decision to the Court of Appeals for Veterans Claims (Court).  In a December 2010 Memorandum Decision, the Court vacated the Board's decision as to the issue listed and remanded the case to the Board for further adjudication consistent with the Memorandum Decision.  

Unfortunately, further development of the evidence is required before the Board can readjudicate the Veteran's claim of entitlement to service connection for a benign tumor of the right leg.  So, regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

As noted in the Court's Memorandum Decision, the Board erred in finding that the Veteran was not entitled to service connection for a benign tumor of the right leg absent a VA examination, as the Veteran's claim met the requirements for an examination as laid out by the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (a VA medical examination is required to adjudicate a claim for service connection where there was a current disability, credible evidence of an in-service injury, the medical opinions of record noted that the current disability could have been caused by the in-service injury, and the Board did not find that the veteran's lay testimony regarding continuity of symptomatology was not credible).  The Memorandum Decision explained that the Board failed to make any findings as to whether the Veteran had a current right leg disability or an in-service event or injury, and did not sufficiently address whether the Veteran's current benign tumor of the right leg is related to his service.  The Memorandum Decision also stated that the Board's March 2009 decision failed to consider lay evidence of continuity of symptomatology, and concluded that VA should afford the Veteran a VA medical examination and opinion as to whether the Veteran's benign tumor of the right leg began during service and whether it is the cause of the Veteran's current symptoms.  See McLendon, supra.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's benign tumor of the right leg.  See  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).  

Additionally, the Board notes that the Veteran raised the issue of aggravation of his pre-service right leg fracture upon his appeal to the Court; however, this claim was previously denied in an April 1976 rating decision.  The rating decision was not appealed and, thus, it is final.  See 38 U.S.C.A. § 7105.  As such, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  As noted in the Court's Memorandum Decision, the Veteran is free to submit new and material evidence to support his petition to reopen to the RO upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.   The RO should schedule the Veteran for a VA examination in order to determine the nature and etiology of his benign tumor of the right leg, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his current benign tumor of the right leg, is related to his service in the military, to include any treatment for swelling of the right leg during his period of military service.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report.  

2.  Then, the RO should readjudicate the Veteran's claim, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including evidence obtained as a result of this remand.  If the claim on appeal remains denied, the appellant and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to ensure due process.  The Board does not intimate any opinion as to the merits of the case either favorable or unfavorable at this time.  No action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



